                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TENNESSEE
                                         AT CHATTANOOGA

  UNITED STATES OF AMERICA,

  v.                                                            Docket No. 1:18-CR-11
                                                                JUDGE MATTICE
  JERRY WAYNE WILKERSON,                                        MAGISTRATE JUDGE STEGER
  MICHAEL CHATFIELD,
  KASEY NICHOLSON,
  BILLY HINDMON, and
  JAYSON MONTGOMERY
         Defendants.


                                      JOINT DEFENDANTS’
       MOTION IN LIMINE TO PROHIBIT IRRELEVANT AND UNQUALIFIED TESTIMONY ABOUT THE
                   MEDICAL EFFICACY OF TOPICAL CREAMS AND WELLNESS PILLS


           Comes now the Defendants, Jerry Wayne Wilkerson, Michael Chatfield, Kasey Nicholson,

  Billy Hindmon, and Jayson Montgomery, by and through undersigned counsel, and respectfully

  move this Honorable Court for an order prohibiting all parties from offering testimony or other

  evidence that the topical creams and wellness pills at issue in this case were not effective or did

  not have a valid, medical purpose pursuant to Federal Rules of Evidence 401, 402, 403, and 702.

           In support of his motion, the defendants aver:

        1. Evidence which is irrelevant is inadmissible. Fed. R. Evid. 401 and 402.

        2. Relevant evidence is still inadmissible “if its probative value is substantially outweighed

           by a danger of…unfair prejudice, confusing the issues, misleading the jury, undue delay,

           wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid 403.




                                      Page 1 of 3
      JOINT DEFENDANTS’ MOTION IN LIMINE TO PROHIBIT IREELEVANT AND UNQUALIFIED
      TESTIMONY ABOUT THE MEDICAL EFFICACY OF TOPICAL CREAMS AND WELLNESS PILLS
Case 1:18-cr-00011-HSM-CHS Document 163 Filed 06/18/19 Page 1 of 4 PageID #: 780
     3. Opinion evidence that is scientific in nature should only be proffered by an expert witness

         pursuant to Fed. R. Evid. 702.

     4. In this case, numerous patients were prescribed topical creams and wellness pills. These

         prescriptions were written by health care providers, filled by pharmacists, and paid by

         health insurers.

     5. The effectiveness of the medication has no bearing on whether the defendants

         committed the crimes alleged in the indictment. Whether these medicines were useless

         or capable of curing the most terrible diseases does not change the legality of the alleged

         actions of the defendants.

     6. To suggest the medicines had no treatment value would not only be inaccurate, but it

         would be misleading to the jury, unfairly prejudicial towards the Defendants, individually

         and collectively, and would confuse the jury as to what conduct is fraud—the fraud

         alleged in the indictment or whether the medicine was legitimate.

     7. Furthermore, the Government has provided no notice of an expert witness and would

         need such a witness in order for the jury to make a factual determination on whether or

         not the medicine was effective.

     Based on the foregoing and the accompanying memorandum, the Defendants respectfully

  move this Court for an order prohibiting all parties from offering testimony or evidence that the

  topical creams and wellness pills did not work, did not have a valid, medical use, or that patients

  did not have pre-existing conditions, pursuant to Federal Rules of Evidence 401, 402, 403, and

  702.



                                      Page 2 of 3
      JOINT DEFENDANTS’ MOTION IN LIMINE TO PROHIBIT IREELEVANT AND UNQUALIFIED
      TESTIMONY ABOUT THE MEDICAL EFFICACY OF TOPICAL CREAMS AND WELLNESS PILLS
Case 1:18-cr-00011-HSM-CHS Document 163 Filed 06/18/19 Page 2 of 4 PageID #: 781
     Respectfully submitted this 18th day of June, 2019.

                                                    s/ David M. Eldridge
                                                    DAVID M. ELDRIDGE (BPR # 012408)
                                                    ZACHARY R. WALDEN (BPR #035376)
                                                    ELDRIDGE & BLAKNEY, P.C.
                                                    The Cherokee Building
                                                    400 West Church Avenue, Suite 101
                                                    Knoxville, Tennessee 37902
                                                    (865) 544-2010
                                                    Attorneys for Michael Chatfield

                                                    s/Mark S. Thomas
                                                    MARK S. THOMAS
                                                    Florida Bar No. 0001716
                                                    THOMAS HEALTH LAW GROUP, P.A.
                                                    5200 SW 91st Terrace, Suite 101-B
                                                    Gainesville, FL 32608
                                                    (352) 372-9990 (office)
                                                    Attorney for Jerry Wayne Wilkerson



                                                    s/ Brian L. O’Shaughnessy
                                                    BRIAN L. O’SHAUGHNESSY (BPR #025991)
                                                    O’SHAUGHNESSY & CARTER, PLLC
                                                    735 Broad Street, Suite 1000
                                                    Chattanooga, Tennessee 37402
                                                    (423) 267-3807
                                                    Attorney for Kasey Nicholson

                                                    s/ Gianno Maio
                                                    GIANNA MAIO, (BPR #024579)
                                                    FEDERAL DEFENDER SERVICES OF EASTERN
                                                    TENNESSEE
                                                    835 Georgia Avenue, Suite 600
                                                    Chattanooga, Tennessee 37402
                                                    (423) 756-4349
                                                    Attorney for Billy Hindmon
                                                    s/ R. Dee Hobbs
                                                    R. DEE HOBBS, (BPR #10482)

                                      Page 3 of 3
      JOINT DEFENDANTS’ MOTION IN LIMINE TO PROHIBIT IREELEVANT AND UNQUALIFIED
      TESTIMONY ABOUT THE MEDICAL EFFICACY OF TOPICAL CREAMS AND WELLNESS PILLS
Case 1:18-cr-00011-HSM-CHS Document 163 Filed 06/18/19 Page 3 of 4 PageID #: 782
                                                        P.O. Box 11308
                                                        Chattanooga, Tennessee 37401
                                                        (423) 266-6461 (Phone)
                                                        (423) 756-8521 (Fax)
                                                        Attorney for Jayson Montgomery




                                        CERTIFICATE OF SERVICE

            I hereby certify that a copy of the foregoing pleading was filed electronically. Notice of
  this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
  on the electronic filing receipt. All other parties will be served by regular U.S. mail. Parties may
  access this filing through the Court’s electronic filing system.

         This 18th day of June, 2019.




                                                        s/ David M. Eldridge
                                                        DAVID M. ELDRIDGE




                                      Page 4 of 3
      JOINT DEFENDANTS’ MOTION IN LIMINE TO PROHIBIT IREELEVANT AND UNQUALIFIED
      TESTIMONY ABOUT THE MEDICAL EFFICACY OF TOPICAL CREAMS AND WELLNESS PILLS
Case 1:18-cr-00011-HSM-CHS Document 163 Filed 06/18/19 Page 4 of 4 PageID #: 783
